UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2007


DANIEL W. FITZGERALD, The United States, ex relatione daniel wayne, Sui
Juris,

                   Plaintiff - Appellant,

             v.

VIRGINIA COMMONWEALTH; FRANK BUTTERY, a person; JUSTIN
MICHAEL WEINEKE, a person; THOMAS WILLIAM GOW, a person;
LAWRENCE D. BLACK, a person; MICHAEL L. CHAPMAN, a person; MAJ.
MIKE MANNING, a person; JIM PLOWMAN, a person; JASON GRACE, a
person; DEPUTY TB NELSON 3123, a person; DEPUTY M. LOTZ 2799, a
person; EDWIN C. ROESSLER, a person; STACEY A. KINCAID, a person;
DEAN S. WORCESTER, a person; RICHARD BANKS, a person; GARY
CLEMMENS, a person; FERNANDO GALINDA, a person; OFFICER
MANZANO 4324, a person; TAMMY HUMMER-DINTERMAN, a person;
FAIRFAX COUNTY POLICE OFFICER CHUNG, a person; FAIRFAX
COUNTY POLICE OFFICER BAILEY, a person; OFFICER SORTO 4325, a
person; DEBORAH C. WELSH, a person; JEANETTE A. IRBY, a person;
CLAUDE J. BEHELER, a person; JEFFREY MANGENO, a person,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00758-AJT-TCB)


Submitted: December 18, 2018                            Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Daniel W. Fitzgerald, Appellant Pro Se. Daniel Francis Izzo, LAW OFFICES OF
MARK R. DYCIO, P.C., Fairfax, Virginia, for Appellee Jeffrey Mangeno.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Daniel W. Fitzgerald appeals the district court’s order dismissing his complaint for

failure to state a claim and as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).

We have reviewed the record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons stated by the district

court. Fitzgerald v. Virginia, No. 1:18-cv-00758-AJT-TCB (E.D. Va. Aug. 23, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                           3